—In *436an action to recover damages for personal injuries, the defendants Priscilla C.Y. Yuen and Kwok Fai Yuen appeal from an order of the Supreme Court, Kings County (M. Gar-son, J.), dated April 4, 2001, which denied their motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the appellants’ motion for summary judgment dismissing the complaint insofar as asserted against them, finding issues of fact as to whether the appellant Kwok Fai Yuen was negligent in the operation of the vehicle owned by the appellant Priscilla C.Y. Yuen (see, Vehicle and Traffic Law § 1111 [b]; § 1180 [a], [e]; Alvarez v Prospect Hosp., 68 NY2d 320, 324; Weigand v United Traction Co., 221 NY 39, 42). Prudenti, P.J., Florio, S. Miller, Friedmann and Adams, JJ., concur.